          Case 2:19-mc-12429-JTM-KWR Document 8 Filed 09/30/19 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

     REBEKAH GEE, in her official capacity as                                      CIVIL ACTION
     Secretary of Louisiana Department of Health,
     ET AL.
     VERSUS                                                                        NO:      19-12429
     DR. DOE W.                                                                    SECTION: “H” (4)
                                                        ORDER
           Before the Court is COMPLAINT AND MOTION FOR ENFORCEMENT OF

SUBPOENA (R. Doc. 1) filed by Rebekah Gee, in her official capacity as Secretary of the

Louisiana Department of Health; Jeff Landry, in his official capacity as Attorney General of

Louisiana; and James E. Stewart Sr., in his official capacity as District Attorney for Caddo Parish,

Louisiana (“Movants”), seeking an order from this Court to enforce compliance with a subpoena

duces tecum directed to Non-Party, Dr. Doe W.1

           Accordingly,

           IT     IS    ORDERED            that    Movants’       COMPLAINT             AND       MOTION             FOR

ENFORCEMENT OF SUBPOENA (R. Doc. 1) shall be heard by oral argument on October

2, 2019, at 11:00 a.m. in the undersigned United States Magistrate Judge’s Courtroom located at

500 Poydras Street, Room B-431, New Orleans, Louisiana.



                                                  New Orleans, Louisiana, this 30th day of September 2019.



                                               ________________________________________________
                                                           KAREN WELLS ROBY
                                                CHIEF UNITED STATES MAGISTRATE JUDGE


1
    This is a fictious name, as Dr. Doe W.’s identity, as a well-known abortion provider, is protected under seal.
